      Case 1:20-cv-10684-NRB Document 4 Filed 12/23/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 MATTEL, INC.

                 Plaintiff,                              ORDER

           - against -                             20 Civ. 10684 (NRB)

 STICKIT GRAPHIX, the Entities Doing
 Business on Amazon.com under the Brand
 Name STICKIT GRAPHIX, the Entities Doing
 Business on Amazon.com under the Store
 Name SUNNY SUPER, the Entities Doing
 Business on Amazon.com under the Entity
 Name HEBEI PENGZE JIAYUE STEEL SALES CO.,
 LTD., JOHN DOE NOS. 1-5, and ABC ENTITY
 NOS. 1-5,

                Defendants.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     WHEREAS on December 18, 2020, the Court granted plaintiff’s

application to temporarily seal the docket in this action pending

service of an Order of Attachment and Order to Show Cause on

designated financial institutions; and

     WHEREAS counsel for plaintiff has informed the Court that the

sealing order is no longer necessary; it is hereby

     ORDERED that the docket in the above-captioned matter is

unsealed in its entirety; and it is hereby

     ORDERED that from the date of this Order, the parties may

file documents electronically on ECF.




                                   1
         Case 1:20-cv-10684-NRB Document 4 Filed 12/23/20 Page 2 of 2




DATED:      New York, New York
            December 23, 2020




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE




                                      2
